Citation Nr: AXXXXXXXX
Decision Date: 07/30/21	Archive Date: 07/30/21

DOCKET NO. 201207-123402
DATE: July 30, 2021

REMANDED

Entitlement to service connection for acute myelomonocytic leukemia (AML) due to herbicide agent exposure is remanded.

REASONS FOR REMAND

The Veteran served on active duty in the United States Army from February 1968 to January 1970, with service in Vietnam.

In the December 2020 VA Form 10182, Decision Review Request: Board Appeal, the Veteran elected the Direct Review docket.  Therefore, the Board may only consider the evidence of record at the time of the agency of original jurisdiction (AOJ) October 2020 decision on appeal.  38 C.F.R. § 20.301.

Entitlement to service connection for acute myelomonocytic leukemia (AML) due to herbicide agent exposure is remanded.

The issue of entitlement to service connection for acute myelomonocytic leukemia (AML) due to herbicide agent exposure is remanded to correct a duty to assist error that occurred prior to the October 2020 rating decision on appeal.  

The Agency of Original Jurisdiction (AOJ) obtained a Hematologic and Lymphatic Conditions Including Leukemia Disability Benefits Questionnaire in September 2020, based solely on a review of available records.  However, this is in contradiction to the August 2020 Exam Scheduling Request, which explicitly stated the Veteran needs to report for all examinations and that a record review examination "must not be used."  Accordingly, a remand is necessary to afford the Veteran an examination and medical opinion.

The matters are REMANDED for the following action:

Schedule the Veteran for an in-person VA examination for his acute myelomonocytic leukemia (AML) due to herbicide agent exposure.  The examiner must review the claims file.

If a diagnosis cannot be provided but the Veteran's condition manifests in symptoms that cause functional impairment, then the examiner should consider them a "disability" for the purpose of providing the requested opinion below.

The examiner is asked to provide a response to the following:

Is the Veteran's acute myelomonocytic leukemia (AML) at least as likely as not related to his in-service exposure to herbicide agents?

The examiner is advised that a negative opinion cannot be based solely on the fact that acute myelomonocytic leukemia (AML) is not on the list of diseases that are presumptively associated with exposure to herbicide agents.

In so doing, the examiner must comment on the private opinion relating Agent Orange to the Veteran's diagnosis and the accompanying articles (AML Caused by Agent Orange Exposure; Agent Orange Link to AML in Vietnam Veterans' Children Remains Complex and Elusive).

Provide a rationale to support all opinions.  

 

 

T. REYNOLDS

Veterans Law Judge

Board of Veterans' Appeals

Attorney for the Board	L. Nelson

The Board's decision in this case is binding only with respect to the instant matter decided. This decision is not precedential and does not establish VA policies or interpretations of general applicability. 38 C.F.R. § 20.1303.